Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten does not disclose, with respect to claim 1,  A method of manufacturing a stereoscopic display system having a matrix of first and second differently polarized light emitting housings, comprising; providing each of the housings of the first set with a first polarizing element disposed above a first light transmission element; wherein the housings of the first set are individually addressable, and each is unitary material body which includes a cavity within which is disposed the first light emitting element and the first polarizing element; wherein within each cavity of the housings of the first set (1) the first polarizing element is bonded to the first light transmission element, and (2) a wall of the housing is disposed lateral to the first polarizing element; providing each of the housings of the second set with a second polarizing element disposed above a second light transmission element, wherein the first polarizing elements polarize light in a different direction from the second polarizing elements; wherein the housings of the second set are individually addressable, and each is unitary material body which includes a cavity within which is disposed the second light emitting element and the second polarizing element; and wherein within each cavity of the housings of the second set (1) the second polarizing element is bonded to the second light transmission element, and (2) a wall of the housing is disposed lateral to the second polarizing element; positioning the 
  Accordingly, claims 1-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487